The Honorable Matt Blunt Missouri Secretary of State James C. Kirkpatrick State Information Center 600 West Main Street Jefferson City, MO  65101
Dear Secretary Blunt:
On March 4, 2002, you submitted to us a summary statement for the petition submitted by the Missouri Campaign for New Drug Policies.  The summary statement, prepared pursuant to Section 116.334, RSMo 2000, is as follows:
    Shall the Revised Statutes of Missouri be amended to create substance abuse treatment and rehabilitation programs for non-violent offenders charged with illegal possession of controlled substances, and if such offenders are found by the courts to be eligible for such programs, upon successful completion of such programs, the courts shall dismiss criminal charges or convictions against the offenders, and also create tobacco prevention and stop-smoking programs and health care programs, such programs to be funded by an additional tax on the sale of cigarettes of forty cents per package?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement.  Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Sincerely,
JEREMIAH W. (JAY) NIXON
Attorney General